— In an action to declare an amendment to the zoning ordinance of the Town of East Hampton invalid, and for an injunction preventing the town from enforcing or carrying out the amendment, defendant *969appeals from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), dated July 22, 1982, which, inter alia, decreed that the amendment was void. Appeal dismissed, without costs or disbursements. The challenged amendment provided that for 90 days after its effective date the Planning Board of the Town of East Hampton was not to take any action on residential subdivision applications for certain areas which applications had not yet received preliminary approval. The 90-day moratorium expired by its own terms on September 13, 1982. Where, as here, any impact of the zoning amendment has already been negated, there is no longer any justiciable controversy and any opinion by this court with respect to the enactment thereof would be purely advisory. Accordingly, the appeal is dismissed (see New York Public Interest Research Group v Carey, 42 NY2d 527). Titone, J. P., Thompson, Weinstein and Niehoff, JJ., concur.